Title: From Thomas Jefferson to Philip Mazzei, 18 July 1804
From: Jefferson, Thomas
To: Mazzei, Philip


               
                  
                     My dear Sir
                  
                  Washington July 18. 1804.
               
               It is very long I know since I wrote you. the following letters of yours I believe are all unacknoleged. 1801. Feb. 5. July 2. Nov. 15. 1802. Apr. 10. 17. Sep. 28. 1803. Apr. 15. May 20. Oct. 25 to Dec. 28. 1804. Jan. 27. Mar. 8. so constant is the pressure of business that there is never a moment scarcely that something of public importance is not waiting for me. I have therefore on a principle of conscience thought it my duty to withdraw almost entirely from all private correspondence, and chiefly the transatlantick: I scarcely write a letter a year to any friend beyond sea. another consideration has led to this, which is the liability of my letters to miscarry, be opened & made ill use of. altho’ the great body of our country are perfectly returned to their antient principles, yet there remains a phalanx of old tories and monarchists more envenomed as all their hopes become more desperate. every word of mine which they can get hold of, however innocent, however orthodox even is twisted, tormented, perverted, and, like the words of holy writ, are made to mean every thing but what they were intended to mean. I trust little therefore unnecessarily in their way, and especially on political subjects. I shall not therefore be free to answer all the several articles of your letters. you express some surprise at the circumstance of our consuls not being our navy-agents in the ports where they reside. the consuls are appointed by the Secretary of state, & subject to him: the Navy agents by the Secretary of the Navy, and only in ports where he expects our armed vessels may have occasion to resort. these are at present a few ports in the Mediterranean only. these agents have great sums passing thro’ their hands, and a great responsability rests on the Secy. of the Navy for the fidelity, & skill of the agents he selects. it would not be reasonable that he should answer for persons appointed by the Secretary of State, nor yet that the secretary of state should remove a Consul because he happens not to be exactly the man whom the Secretary of the Navy chuses to trust, and that trust for a very short time perhaps, and never to be renewed. it is certainly better that they should be free to name separate agents.—on the subject of treaties our system is to have none with any nation as far as can be avoided. the treaty with England has therefore not been renewed, and all overtures for treaty with other nations have been declined. we believe that with nations as with individuals dealings may be carried on as advantageously, perhaps more so, where their continuance depends on a voluntary good treatment, as if fixed by a contract which, when it becomes injurious to either is made by forced constructions to mean what suits you & becomes a cause of war instead of a bond of peace. we wish to be on the closest terms of friendship with Naples, and we will prove it by giving to her citizens vessels & goods all the privileges of the most favored nation; and while we do this voluntarily, we cannot doubt she will voluntarily do the same for us. our interests against the Barbaresques being also the same, we have little doubt she will give us every facility to injure them which our situation may ask & hers admit. it is not then from a want of friendship we do not propose a treaty with Naples, but because it is against our system to embarrass ourselves with treaties, or to entangle ourselves at all with the affairs of Europe. the kind offices we recieve from that government are more sensibly felt as such than they would be if rendered only as due to us by treaty. five fine frigates left the Chesapeake the 1st. instant for Tripoli, which in addition to the force now there will I trust recover the credit which Commodore Morris’s two years sleep lost us, & for which he has been broke. I think they will make Tripoli sensible that they mistake their interest in chusing war with us: & Tunis also should she have declared war as we expect and almost wish.—notwithstanding this little diversion, we pay 7. or 8. millions of dollars annually of our public debt, and shall compleatly discharge it in 12. years more. that done our annual revenue now 13. millions of Dollars, which by that time will be 25. will pay the expences of any war we may be forced into without new taxes or loans. the spirit of republicanism is now in almost all it’s antient vigor, five sixths of the people being with us. 14. of the 17. states are compleatly with us, & 2. of the other 3. will be in one year. we are now got back to the ground on which you left us. I should have retired at the end of the first 4. years but that the immense load of tory calumnies which have been manufactured respecting me & filled the European market have obliged me to appeal once more to my country for a justification. I have no fear but that I shall recieve honorable testimony by their verdict on those calumnies. at the end of the next 4. years I shall certainly retire. age, inclination and principle all dictate this. my health, which at one time threatened an unfavorable turn, is now firm. the acquisition of Louisiana, besides doubling our extent, and trebling our quantity of fertile country is of incalculable value as relieving us from the danger of war. it has enabled us to do a handsome thing for Fayette. he had recieved a grant of between 11. & 12.000. acres of land North of the Ohio, worth perhaps a dollar an acre. we have obtained permission of Congress to locate it in Louisiana. locations can be found adjacent to the city of N. Orleans, in the island of N. Orleans and in it’s vicinity, the value of which cannot be calculated. I hope it will induce him to come over & settle there with his family. mr Livingston having asked leave to return, Genl. Armstrong, his brother in law goes in his place; he is of the first order of talents.
               I must now give you my sincere thanks for the trees vines &c. which you sent me, and which are now growing here. they came in the most perfect order, so that I doubt if one will be lost. they will be removed to Monticello next spring. the stones are planted, but will not sprout till next spring. the Alpine strawberry alone failed. they had compleatly rotted. mr Appleton was so kind as to send me a fine collection of vines, selected from the Botanical garden of Florence by the Director Lastri, which arrived soon after your’s in fine order also and are now growing. I had asked from him some samples of the best wines of Italy. he sent me samples of Chianti, Pomino, Verdea, Alleatico, and a good supply of Montepulciano. being put into strong bottles well corked & cemented, & without oil, they have come in perfect order. the last pleases immensely, insomuch that I have sent to him for a new supply, and believe I shall import it habitually every winter, in which season it will come safe. he has not yet informed me of the price, nor who makes the best crops.—the books you were so kind as to send me came safe and claim my thanks. could you get me Molina’s account of Peru, & deliver it for me to mr Appleton who will pay the price for me.—remarkeable deaths lately are Samuel Adams, Edmund Pendleton, Alexander Hamilton, Stevens Thomson Mason, Mann Page, Bellini. & Parson Andrews. to these I have the inexpressible grief of adding the name of my youngest daughter who had married a son of mr Eppes, and has left two children. my eldest daughter alone remains to me, and has 6. children. this loss has increased my anxiety to retire, while it has dreadfully lessened the comfort of doing it. Wythe, Dickinson & Charles Thomson are all living and are firm republicans. you informed me formerly of your marriage, & your having a daughter, but have said nothing in your late letters on that subject. yet whatever concerns your happiness is sincerely interesting to me, and is a subject of anxiety, retaining as I do cordial sentiments of esteem & affection for you. Accept I pray you my sincere assurances of this with my most friendly salutations.
               
                  
                     Th: Jefferson
                  
               
            